DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time; data including past information on a distribution representing a distribution of a measured value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction; generate the time-series predicted data based on the time-series measured data and the prediction model; and generate, for a first sensor among the one or more sensors, a image including a measured value graph representing a temporal change in a measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in a predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first -2-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-18 recite(s) wherein the first period is a period of training data used to train the prediction model.  calculate, for each of the one or more sensors, a similarity degree between a distribution of a measured value included in the past data in the first period and a distribution of a measured value included in the measured data in the second period, wherein the hardware processor is configured to generate the displayed image including the similarity degree for each of the one or more sensors.  calculate, for each of the one or more sensors, a difference between a measured value included in the measured data at a first time and a predicted value included in the predicted data at the first time and detect, as a target -3-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000sensor, a sensor for which the difference is larger than a preset first threshold or smaller than a present second threshold among the one or more sensors; and calculate a first score having a larger value as the similarity degree is higher for the target sensor, and the hardware processor is configured to generate the displayed image including at least either the similarity degree or the first score for the target sensor.  correlation information representing an intensity of a correlation for each pair of two sensors included in the plurality of sensors installed in the system; and identify, for the target sensor, a related sensor for which the intensity of the correlation with the target sensor is equal to or more than a prescribed value among the plurality of sensors from the correlation information, and the hardware processor is configured to; calculate, for the target sensor, a second score having a value larger as the similarity degree for the target sensor is higher and larger as the similarity degree for the related sensor is higher, and generate the displayed image including at least either the second score for the target sensor or the similarity degree for the related sensor with respect to the target sensor.  calculate, as a shift amount, a total number of sensors for each of which the similarity degree is lower than a preset third threshold among the one or more sensors or a total of difference degrees for the one or more sensors, the difference degrees each having a smaller value as the similarity degree is higher, and the hardware processor is configured to generates the displayed image including the shift amount.  detect that the shift amount is larger than a preset fourth threshold-5-Application No.: 17/185,882Attorney Docket No.: 08411.0575-00000.  perform control to make the first threshold larger and make the second threshold smaller as any one of the similarity degree, the first score, and the second score is smaller.  classify each of the one or more sensors into at least four states based on the similarity degree and the similarity degree for the related sensor.  change a color of at least either a part in which the difference is larger than the first threshold or a part in which the difference is lower than the second threshold in the measured value graph and the predicted value graph for the target sensor in accordance with a state into which the target sensor is classified.  generate a layout image representing a layout of each of the plurality of -6-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 sensors in the system, and changes at least one of information and a color representing each sensor of the plurality of sensors displayed on the layout image in accordance with a state into which the sensor is classified.  a target sensor list including identification information identifying the target sensor among the plurality of sensors and change a color of each piece of identification information included in the target sensor list in accordance with a state into which the corresponding target sensor is classified.  data including time-series data including one or more measured values output from the one or more sensors before the time- series measured data in the time direction; and generate the display image further including a past value graph representing a temporal change in a measured value included in the time-series past data in the first period, for the first sensor.  data including a maximum value and a minimum -7-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 value in time-series data including one or more measured values output from the one or more sensors before the time-series measured data in the time direction; and generate the displayed image further including a maximum value straight line representing the maximum value or a value obtained by adding a prescribed value to the maximum value and a minimum value straight line representing the minimum value or a value obtained by subtracting a prescribed value from the minimum value, the maximum value straight line and the minimum value straight line being displayed so as to be superimposed on the measured value graph.  change at least one of a starting time of the first period, an ending time of the first period, a staring time of the second period, and an ending time of the second period in accordance with an instruction by a user.  the time-series measured data including a plurality of measured values output from the plurality of sensors; separate the time-series measured data into first measured data in a first training period and second measured data in a second training period temporally after the first training period; -8-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 calculate, for each of the plurality of sensors, a similarity degree between a distribution of a corresponding measured value included in the first measured data and a distribution of a corresponding measured value included in the second measured data; exclude a measured value corresponding to at least one sensor for which the similarity degree is lower than a preset value among the plurality of measured values included in the time-series measured data, to generate training data; and refer to the training data to train the prediction model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation] [Mental Processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion)]. 
Independent Claim 19 recites a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time; data including information on a past distribution representing a distribution of a measured value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction; generating the time-series predicted data based on the time-series -9-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 measured data and the prediction model; and generating, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in the measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in the predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 20 recites time-series measured data including one or more measured values output from one or more sensors installed in a system to be monitored; a model acquisition unit configured to acquire a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time; as a past data, data including information on a past distribution representing a distribution of a measured -10-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction; generate the time-series predicted data based on the time-series measured data and the prediction model; and generate, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in the measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in the predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Independent Claim 21 recites time-series measured data including a plurality of measured values output from a plurality of sensors installed in the system; separate the time-series measured data into first measured data in a first training period and second measured data in a second training period temporally after the first training period; -11-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 calculate, for each of the plurality of sensors, a similarity degree between a distribution of a corresponding measured value included in the first measured data and a distribution of a corresponding measured value included in the second measured data; exclude a measured value corresponding to at least one sensor for which the similarity degree is lower than a preset value among the plurality of measured values included in the time-series measured data, to generate training data; and refer to the training data to train the prediction model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a hardware processor configured to: wherein the hardware processor further configured to cause; by the information processing; a measured data acquisition unit configured to; a past data acquisition unit configured to; a predicted data generation unit configured to; an image generation unit configured to; a hardware processor configured to:);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire time-series measured data including one or more measured values output; acquire a prediction model; acquire, as a past data, data; a displayed image; a monitor to display the displayed image; generate the displayed image including at least one of information indicating whether related maintenance is performed, a time at which the maintenance is performed, and contents of the maintenance, for at least one of a sensor for which the similarity degree is lower than a prescribed value, a sensor for which the similarity degree for the related sensor is lower than a prescribed value, a sensor for which the first score is smaller than a prescribed value, a sensor for which the second score is smaller than a prescribed value, and the related sensor to a sensor for which the first score or the second score is smaller than a prescribed value among the plurality of sensors; generate the displayed image including information indicating that the shift amount is larger than the fourth threshold when the shift amount is larger than the fourth threshold; display a target sensor list including identification information identifying the target sensor among the plurality of sensors and change a color of each piece of identification information included in the target sensor list in accordance with a state into which the corresponding target sensor is classified; Examiner interprets these limitations to be generic computer functions (data acquisition; data output; data input; data display; data storage; etc.) to facilitate the Identified Abstract Idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. from one or more sensors installed in a system to be monitored; wherein the system comprises a plurality of sensors installed therein; Examiner interprets these limitations to be generally linking the data facilitating the Identified Abstract idea to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a hardware processor configured to: wherein the hardware processor further configured to cause; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence.).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (US 2019/0391573).

With respect to Claim 1, WANG teaches:
acquire time-series measured data including one or more measured values output from one or more sensors installed in a system to be monitored (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
acquire a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
acquire, as a past data, data including past information on a distribution representing a distribution of a measured value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
generate the time-series predicted data based on the time-series measured data and the prediction model (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
generate, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in a measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in a predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first -2-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 2, WANG teaches:
wherein the hardware processor further configured to cause a monitor to display the displayed image (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 3, WANG teaches:
wherein the first period is a period of training data used to train the prediction model (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 4, WANG teaches:
wherein the hardware processor is further configured to calculate, for each of the one or more sensors, a similarity degree between a distribution of a measured value included in the past data in the first period and a distribution of a measured value included in the measured data in the second period, wherein the hardware processor is configured to generate the displayed image including the similarity degree for each of the one or more sensors (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 5, WANG teaches:
wherein the hardware processor is further configured to: 
calculate, for each of the one or more sensors, a difference between a measured value included in the measured data at a first time and a predicted value included in the predicted data at the first time and detect, as a target -3-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000sensor, a sensor for which the difference is larger than a preset first threshold or smaller than a present second threshold among the one or more sensors (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
calculate a first score having a larger value as the similarity degree is higher for the target sensor, and the hardware processor is configured to generate the displayed image including at least either the similarity degree or the first score for the target sensor (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 6, WANG teaches:
wherein the system includes a plurality of sensors installed therein, the hardware processor is further configured to: 
acquire correlation information representing an intensity of a correlation for each pair of two sensors included in the plurality of sensors installed in the system (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
identify, for the target sensor, a related sensor for which the intensity of the correlation with the target sensor is equal to or more than a prescribed value among the plurality of sensors from the correlation information (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6), and 
the hardware processor is configured to; 
calculate, for the target sensor, a second score having a value larger as the similarity degree for the target sensor is higher and larger as the similarity degree for the related sensor is higher, and generate the displayed image including at least either the second score for the target sensor or the similarity degree for the related sensor with respect to the target sensor (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 7, WANG teaches:
wherein the hardware processor is configure to generate the displayed image including at least one of information indicating whether related maintenance is performed, a time at which the maintenance is performed, and contents of the maintenance, for at least one of a sensor for which the similarity degree is lower than a prescribed value, a sensor for which the similarity degree for the related sensor is lower than a prescribed value, a sensor for which the first score is smaller than a prescribed value, a sensor for which the second score is smaller than a prescribed value, and the related sensor to a sensor for which the first score or the second score is smaller than a prescribed value among the plurality of sensors (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 8, WANG teaches:
wherein the hardware processor is further configured to calculate, as a shift amount, a total number of sensors for each of which the similarity degree is lower than a preset third threshold among the one or more sensors or a total of difference degrees for the one or more sensors, the difference degrees each having a smaller value as the similarity degree is higher, and the hardware processor is configured to generates the displayed image including the shift amount (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 9, WANG teaches:
wherein the hardware processor is further configured to detect that the shift amount is larger than a preset fourth threshold, and -5-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 the hardware processor is configured to generate the displayed image including information indicating that the shift amount is larger than the fourth threshold when the shift amount is larger than the fourth threshold (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 10, WANG teaches:
wherein the hardware processor is further configured to perform control to make the first threshold larger and make the second threshold smaller as any one of the similarity degree, the first score, and the second score is smaller (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 11, WANG teaches:
wherein the hardware processor is further configured to classify each of the one or more sensors into at least four states based on the similarity degree and the similarity degree for the related sensor (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 12, WANG teaches:
wherein the hardware processor is configured to change a color of at least either a part in which the difference is larger than the first threshold or a part in which the difference is lower than the second threshold in the measured value graph and the predicted value graph for the target sensor in accordance with a state into which the target sensor is classified (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 13, WANG teaches:
wherein the hardware processor is configured to: 
generate a layout image representing a layout of each of the plurality of -6-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 sensors in the system, and changes at least one of information and a color representing each sensor of the plurality of sensors displayed on the layout image in accordance with a state into which the sensor is classified (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 14, WANG teaches:
wherein the hardware processor is configured to display a target sensor list including identification information identifying the target sensor among the plurality of sensors and change a color of each piece of identification information included in the target sensor list in accordance with a state into which the corresponding target sensor is classified (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 15, WANG teaches:
wherein the hardware processor is configured to: 
acquire, as the past data, data including time-series data including one or more measured values output from the one or more sensors before the time- series measured data in the time direction (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
generate the display image further including a past value graph representing a temporal change in a measured value included in the time-series past data in the first period, for the first sensor (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 16, WANG teaches:
wherein the hardware processor is configured to: 
acquire, as the past data, data including a maximum value and a minimum -7-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 value in time-series data including one or more measured values output from the one or more sensors before the time-series measured data in the time direction (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
generate the displayed image further including a maximum value straight line representing the maximum value or a value obtained by adding a prescribed value to the maximum value and a minimum value straight line representing the minimum value or a value obtained by subtracting a prescribed value from the minimum value, the maximum value straight line and the minimum value straight line being displayed so as to be superimposed on the measured value graph (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 17, WANG teaches:
wherein the hardware processor is further configured to change at least one of a starting time of the first period, an ending time of the first period, a staring time of the second period, and an ending time of the second period in accordance with an instruction by a user (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 18, WANG teaches:
wherein the system comprises a plurality of sensors installed therein, and the hardware processor is further configured to: 
acquire the time-series measured data including a plurality of measured values output from the plurality of sensors (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
separate the time-series measured data into first measured data in a first training period and second measured data in a second training period temporally after the first training period (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); -8-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 
calculate, for each of the plurality of sensors, a similarity degree between a distribution of a corresponding measured value included in the first measured data and a distribution of a corresponding measured value included in the second measured data (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
exclude a measured value corresponding to at least one sensor for which the similarity degree is lower than a preset value among the plurality of measured values included in the time-series measured data, to generate training data; and refer to the training data to train the prediction model (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 19, WANG teaches:
by the information processing, acquiring time-series measured data including one or more measured values output from one or more sensors installed in the system to be monitored; 
acquiring a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
acquiring, as a past data, data including information on a past distribution representing a distribution of a measured value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
generating the time-series predicted data based on the time-series -9-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 measured data and the prediction model (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
generating, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in the measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in the predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 20, WANG teaches:
a measured data acquisition unit configured to acquire time-series measured data including one or more measured values output from one or more sensors installed in a system to be monitored; a model acquisition unit configured to acquire a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6) ; 
a past data acquisition unit configured to acquire, as a past data, data including information on a past distribution representing a distribution of a measured -10-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
a predicted data generation unit configured to generate the time-series predicted data based on the time-series measured data and the prediction model (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); and 
an image generation unit configured to generate, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in the measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in the predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).  

With respect to Claim 21, WANG teaches:
a hardware processor configured to: acquire time-series measured data including a plurality of measured values output from a plurality of sensors installed in the system (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
separate the time-series measured data into first measured data in a first training period and second measured data in a second training period temporally after the first training period (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); -11-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 
calculate, for each of the plurality of sensors, a similarity degree between a distribution of a corresponding measured value included in the first measured data and a distribution of a corresponding measured value included in the second measured data (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6); 
exclude a measured value corresponding to at least one sensor for which the similarity degree is lower than a preset value among the plurality of measured values included in the time-series measured data, to generate training data; and refer to the training data to train the prediction model (See Para 0047-0060, 0096, 0097, 0106; See Fig. 6).

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UEJIMA (US 2021/0383250).

With respect to Claim 1, UEJIMA teaches:
acquire time-series measured data including one or more measured values output from one or more sensors installed in a system to be monitored (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
acquire a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21) ; 
acquire, as a past data, data including past information on a distribution representing a distribution of a measured value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
generate the time-series predicted data based on the time-series measured data and the prediction model (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); and 
generate, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in a measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in a predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first -2-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 2, UEJIMA teaches:
wherein the hardware processor further configured to cause a monitor to display the displayed image (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 3, UEJIMA teaches:
wherein the first period is a period of training data used to train the prediction model (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 4, UEJIMA teaches:
wherein the hardware processor is further configured to calculate, for each of the one or more sensors, a similarity degree between a distribution of a measured value included in the past data in the first period and a distribution of a measured value included in the measured data in the second period, wherein the hardware processor is configured to generate the displayed image including the similarity degree for each of the one or more sensors (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 5, UEJIMA teaches:
wherein the hardware processor is further configured to: 
calculate, for each of the one or more sensors, a difference between a measured value included in the measured data at a first time and a predicted value included in the predicted data at the first time and detect, as a target -3-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000sensor, a sensor for which the difference is larger than a preset first threshold or smaller than a present second threshold among the one or more sensors (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); and 
calculate a first score having a larger value as the similarity degree is higher for the target sensor, and the hardware processor is configured to generate the displayed image including at least either the similarity degree or the first score for the target sensor (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 6, UEJIMA teaches:
wherein the system includes a plurality of sensors installed therein, the hardware processor is further configured to: 
acquire correlation information representing an intensity of a correlation for each pair of two sensors included in the plurality of sensors installed in the system (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); and 
identify, for the target sensor, a related sensor for which the intensity of the correlation with the target sensor is equal to or more than a prescribed value among the plurality of sensors from the correlation information (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21), and the hardware processor is configured to; 
calculate, for the target sensor, a second score having a value larger as the similarity degree for the target sensor is higher and larger as the similarity degree for the related sensor is higher, and generate the displayed image including at least either the second score for the target sensor or the similarity degree for the related sensor with respect to the target sensor (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 7, UEJIMA teaches:
wherein the hardware processor is configure to generate the displayed image including at least one of information indicating whether related maintenance is performed, a time at which the maintenance is performed, and contents of the maintenance, for at least one of a sensor for which the similarity degree is lower than a prescribed value, a sensor for which the similarity degree for the related sensor is lower than a prescribed value, a sensor for which the first score is smaller than a prescribed value, a sensor for which the second score is smaller than a prescribed value, and the related sensor to a sensor for which the first score or the second score is smaller than a prescribed value among the plurality of sensors (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 8, UEJIMA teaches:
wherein the hardware processor is further configured to calculate, as a shift amount, a total number of sensors for each of which the similarity degree is lower than a preset third threshold among the one or more sensors or a total of difference degrees for the one or more sensors, the difference degrees each having a smaller value as the similarity degree is higher, and the hardware processor is configured to generates the displayed image including the shift amount (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 9, UEJIMA teaches:
wherein the hardware processor is further configured to detect that the shift amount is larger than a preset fourth threshold, and -5-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 the hardware processor is configured to generate the displayed image including information indicating that the shift amount is larger than the fourth threshold when the shift amount is larger than the fourth threshold (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 10, UEJIMA teaches:
wherein the hardware processor is further configured to perform control to make the first threshold larger and make the second threshold smaller as any one of the similarity degree, the first score, and the second score is smaller (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 11, UEJIMA teaches:
wherein the hardware processor is further configured to classify each of the one or more sensors into at least four states based on the similarity degree and the similarity degree for the related sensor (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 12, UEJIMA teaches:
wherein the hardware processor is configured to change a color of at least either a part in which the difference is larger than the first threshold or a part in which the difference is lower than the second threshold in the measured value graph and the predicted value graph for the target sensor in accordance with a state into which the target sensor is classified (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 13, UEJIMA teaches:
wherein the hardware processor is configured to: 
generate a layout image representing a layout of each of the plurality of -6-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 sensors in the system, and changes at least one of information and a color representing each sensor of the plurality of sensors displayed on the layout image in accordance with a state into which the sensor is classified (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 14, UEJIMA teaches:
wherein the hardware processor is configured to display a target sensor list including identification information identifying the target sensor among the plurality of sensors and change a color of each piece of identification information included in the target sensor list in accordance with a state into which the corresponding target sensor is classified (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 15, UEJIMA teaches:
wherein the hardware processor is configured to: 
acquire, as the past data, data including time-series data including one or more measured values output from the one or more sensors before the time- series measured data in the time direction (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); and 
generate the display image further including a past value graph representing a temporal change in a measured value included in the time-series past data in the first period, for the first sensor (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 16, UEJIMA teaches:
wherein the hardware processor is configured to: 
acquire, as the past data, data including a maximum value and a minimum -7-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 value in time-series data including one or more measured values output from the one or more sensors before the time-series measured data in the time direction (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); and 
generate the displayed image further including a maximum value straight line representing the maximum value or a value obtained by adding a prescribed value to the maximum value and a minimum value straight line representing the minimum value or a value obtained by subtracting a prescribed value from the minimum value, the maximum value straight line and the minimum value straight line being displayed so as to be superimposed on the measured value graph (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 17, UEJIMA teaches:
wherein the hardware processor is further configured to change at least one of a starting time of the first period, an ending time of the first period, a staring time of the second period, and an ending time of the second period in accordance with an instruction by a user (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 18, UEJIMA teaches:
wherein the system comprises a plurality of sensors installed therein, and the hardware processor is further configured to: 
acquire the time-series measured data including a plurality of measured values output from the plurality of sensors (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
separate the time-series measured data into first measured data in a first training period and second measured data in a second training period temporally after the first training period (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); -8-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 
calculate, for each of the plurality of sensors, a similarity degree between a distribution of a corresponding measured value included in the first measured data and a distribution of a corresponding measured value included in the second measured data (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
exclude a measured value corresponding to at least one sensor for which the similarity degree is lower than a preset value among the plurality of measured values included in the time-series measured data, to generate training data; and refer to the training data to train the prediction model (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 19, UEJIMA teaches:
by the information processing, acquiring time-series measured data including one or more measured values output from one or more sensors installed in the system to be monitored (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
acquiring a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
acquiring, as a past data, data including information on a past distribution representing a distribution of a measured value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
generating the time-series predicted data based on the time-series -9-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 measured data and the prediction model (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21) ; and 
generating, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in the measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in the predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 20, UEJIMA teaches:
a measured data acquisition unit configured to acquire time-series measured data including one or more measured values output from one or more sensors installed in a system to be monitored; a model acquisition unit configured to acquire a prediction model that generates predicted data including one or more predicted values predicted to be output from the one or more sensors at an arbitrary time based on the measured data at or before the arbitrary time (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
a past data acquisition unit configured to acquire, as a past data, data including information on a past distribution representing a distribution of a measured -10-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 value in a first period, with respect to time-series data including one or more measured values output from the one or more sensors before the time-series measured data in a time direction (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
a predicted data generation unit configured to generate the time-series predicted data based on the time-series measured data and the prediction model (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); and 
an image generation unit configured to generate, for a first sensor among the one or more sensors, a displayed image including a measured value graph representing a temporal change in the measured value included in the time-series measured data in a second period after the first period, a predicted value graph representing a temporal change in the predicted value included in the time-series predicted data in the second period, and information on at least one of the past distribution in the first period and a measurement distribution representing a distribution of the measured value included in the time-series measured data in the second period (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).  

With respect to Claim 21, UEJIMA teaches:
a hardware processor configured to: acquire time-series measured data including a plurality of measured values output from a plurality of sensors installed in the system (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
separate the time-series measured data into first measured data in a first training period and second measured data in a second training period temporally after the first training period (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); -11-Application No.: 17/185,882 Attorney Docket No.: 08411.0575-00000 
calculate, for each of the plurality of sensors, a similarity degree between a distribution of a corresponding measured value included in the first measured data and a distribution of a corresponding measured value included in the second measured data (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21); 
exclude a measured value corresponding to at least one sensor for which the similarity degree is lower than a preset value among the plurality of measured values included in the time-series measured data, to generate training data; and refer to the training data to train the prediction model (See Para 0030-0047, 0056-0064, 0085-0091, 0110, 0135-0140; See Figs. 1-21).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TSUNOO ET AEL. (US 2020/0293018) teaches TIME SERIES DATA MONITORIN GSYSTEM AND TIME SERIES DATA MONITORING METHOD;
MIGITA ET AL. (US 2016/0045170) teaches INFORMATION PROCESSING DEVICE, IMAGE OUTPUT METHOD, AND PROGRAM;
MIZOGUCHI (US 2018/0245987) teaches SYSTEM MONITORING APPARATUS, SYSTEM MONITORING METHOD, AND RECORDING MEDIUM ON WHICH SYSTEM MONITORING PROGRAM IS RECORDED;
YOSHINAGA ET AL. (US 2017/0286841) teaches MONITORING DEVICE AND MONITORING METHOD THEREOF, MONITORING SYSTEM, AND RECORDING MEDIUM IN WHICH COMPUTER PROGRAM IS STORED;
KASAHARA ET AL. (US 2016/0196175) teaches INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND PROGRAM;
NATSUMEDA (US 2019/0026632) teaches INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM;
SATO ET AL. (US 2021/0089962) teaches INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND RECORDING MEDIUM;
FUJITA ET AL. (US 2018/0314243) teaches PROCESS CONTROL SYSTEM AND DATA PROCESSING METHOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864